Title: William Mitchell’s Agreement to Grind Wheat for Thomas Jefferson, 2 December 1814
From: Mitchell, William,McAllister, John
To: Jefferson, Thomas


          

Lynchburg
Decr 2nd 1814
          I am willing to grind
Mr Thomas Jefferson,s
Present present Crop of wheat on the following terms
VIZ, I will give a Bble of fine flour for every five & half bushells wheat.
Or I will give a Bble Superfine flour for every Six bushells wheat or fifty
Cents Extra on every Bble Sfine flour which
ever
Mr Jefferson may
perfer
          
          
            
              Wm Mitchell
            
            
              ⅌
Jno. McAllister Jr
            
          
        